         Case 1:20-cr-00357-ELR-RDC Document 10-1 Filed 09/17/20 Page 1 of 1


U.S. Department of Jus lice
United States Attorney




                              IN THE UNITED STATES DISTRICT COUR'U=ILED IN OPEN COURT
                                 FOR THE NORTHERN DISTRICT OF GEORGIA            u.s.o.c. -Atlanta
                                                                                 SEP 17 2020
                                                                            JAMES N.   HhT~~l'J\Clerk
                                      P L E A (With Counsel)              By:           VJ b~puty Clerk
                                                                  CRIMINAL NO. 1:20-CR-357



      I, Nicholas Joseph Tindall, defend~nt, having received a copy of the within
Indictment, and having been arraigned plead Not Guilty.
                                       day of September, 2020.



 SIGNATURE (Defense Attorney)                          SIGNATURE (Defendant)
                                                       Nicholas Joseph Tindall


                          INFORMATION BELOW MUST BE TYPED OR PRINTED

 Phone: - - - - - - - - - - -
 Bar Number: - - - - - - - - -

                                                       Phone: - - - - - - - - - - -




Filed in Open Court by:

 (Signature)                                                     Date




                                                                           Form No. USA-40-19-B
                                                                               N.D. Ga. 11/8/12
